Citation Nr: 0918377	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  03-18 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a higher monthly apportionment of the 
Veteran's VA benefits for the period from February 11, 2002 
through November 31, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to April 
1971.

By special apportionment decision in January 1998, the 
Regional Office (RO) granted the mother (the appellant) of 
the Veteran's child (B.M.) an apportionment of the Veteran's 
VA benefits.  She was awarded $200 per month, effective June 
1, 1997.

In February 2002, the appellant requested an apportionment in 
an amount in excess of $200 for the support of B.M.  In 
October 2002 and July 2004 decisional letters, VA denied the 
appellant's request for an apportionment in excess of $200.  
In a September 2008 decisional letter, VA increased the 
apportionment for B.M. to $400, effective December 1, 2005.

In March 2009 the appellant testified at a hearing before the 
undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  The Veteran and the appellant had a child, B.M., in 
September 1993.

2.  The appellant has not demonstrated that hardship was 
shown to exist on the part of B.M. from February 11, 2002 
through November 31, 2005.


CONCLUSION OF LAW

The criteria for a higher monthly apportionment of the 
Veteran's VA benefits for the period from February 11, 2002 
through November 31, 2005 have not been met.  38 U.S.C.A. §§ 
5107, 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.


Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in June 2004, the Veteran and the 
appellant were informed of the evidence and information 
necessary to substantiate apportionment claims, the 
information required of them to enable VA to obtain evidence 
in support of this contested claim, the assistance that VA 
would provide to obtain evidence and information in support 
of the claim, and the evidence that they should submit if 
they did not desire VA to obtain such evidence on their 
behalf.

Duty to Assist

The parties have not referenced any pertinent, obtainable 
evidence that remains outstanding.  VA's duties to notify and 
assist are met.  Accordingly, the Board will address the 
merits of the claim.


Legal criteria

If the veteran's children are not in his custody, all or any 
part of compensation payable on account of any veteran may be 
apportioned as is prescribed by the Secretary of Veterans 
Affairs.  38 U.S.C.A. § 5307.  VA regulations elaborate that 
an apportionment may be paid if the veteran's children are 
not residing with the veteran and the veteran is not 
reasonably discharging his or her responsibility for the 
support of those children.  38 C.F.R. § 3.450 (a)(1)(ii).  If 
a veteran is providing for his dependents, however, under 38 
C.F.R. § 3.450(c), no apportionment may be made.

A "special apportionment" may be paid pursuant to 38 C.F.R. § 
3.451, and without regard to any other provision relating to 
apportionment, where hardship is shown to exist on the part 
of the veteran's dependents.  In such cases, compensation may 
be apportioned between the veteran and his dependents on the 
basis of the facts of the individual case as long as it does 
not cause undue hardship to the other persons in interest.  
In determining the basis for special apportionment, the 
following facts are to be considered: the amount of VA 
benefits payable, other income and resources of the veteran 
and of the dependents who are claiming apportionment, and the 
special needs of the veteran, his or her dependents and/or 
the apportionment claimants.  38 C.F.R. § 3.451.

Analysis

The Veteran and the appellant had a child, B.M., in September 
1993.  The appellant and the Veteran were never married and 
have not obtained a court order for the support of B.M.

A March 1995 RO decision awarded the Veteran nonservice-
connected pension benefits, effective July 1994.  By special 
apportionment decision in January 1998, the Regional Office 
(RO) granted the mother (the appellant) of the Veteran's 
child (B.M.) an apportionment of the Veteran's VA benefits.  
She was awarded $200 per month, effective June 1, 1997.  The 
RO, according to the February 1998 statement of the case, 
decided that $200 was the proper amount to be apportioned 
from the Veteran's VA pension benefits as it (i.e, the $200 
amount) approximated the amount payable for one dependent of 
a veteran who had no countable income.

In February 2002, the appellant requested an apportionment of 
the Veteran's VA benefits in an amount in excess of $200 for 
the support of B.M.  In October 2002 and July 2004 decisional 
letters, VA denied the appellant's request for an 
apportionment in excess of $200 on the basis that an amount 
in excess of $200 would create a hardship for the Veteran.  
The RO noted that the Veteran's monthly expenses exceeded his 
monthly income, and that the appellant's monthly income 
exceeded her monthly expenses.

A May 2006 RO decision granted the Veteran service connection 
for posttraumatic stress disorder, and assigned the Veteran a 
rating of 50 percent, effective November 7, 2005.  A February 
2007 RO decision increased the rating for the Veteran's PTSD 
to 70 percent , effective November 7, 2005, and also awarded 
the Veteran a total rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
also effective November 7, 2005.

In a September 2008 decisional letter, VA increased the 
apportionment of the Veteran's VA benefits for B.M. to $400 
per month, effective December 1, 2005.

The appellant has not expressed disagreement or appealed the 
amount of apportionment being paid effective December 1, 2005 
(March 2009 Board hearing transcript, page 3), and the issue 
of entitlement to a higher monthly apportionment of the 
Veteran's VA benefits for the period from December 1, 2005 is 
not before the Board.  Instead, the appellant requests 
entitlement to a higher monthly apportionment of the 
Veteran's VA benefits for the period from February 11, 2002 
through November 31, 2005.

The appellant asserts that she should receive a higher 
apportionment in this case due to two factors.  First, the 
appellant contends that the RO's February 2007 decision to 
award the Veteran TDIU should justify an increase in her 
apportionment (from February 11, 2002 to November 31, 2005) 
due to the fact that the award of TDIU also resulted in a 
lump-sum payment to the Veteran.  Second, the appellant 
contends that as the Veteran had a grown child residing in 
his house during the February 2002 to November 2005 time 
period, this resulted in the Veteran having a larger income 
than he actually reported.

As noted, the Veteran was awarded a TDIU in February 2007, 
effective November 7, 2005.  In response to the award, the RO 
increased the appellant's apportioned share of the Veteran's 
benefits to $400 a month, effective December 1, 2005.  While 
it is true that the Veteran received a lump sum payment as a 
result of the RO's February 2007 rating decision, the fact 
remains that the Veteran's financial situation for the time 
period in question during this appeal (February 2002 to 
November 31, 2005) remained totally unchanged by the December 
1, 2005 payout of VA benefits.  In other words, the Board can 
not find that the Veteran's financial status changed from 
February 2002 to November 31, 2005 as result of the RO's 
February 2007 decision, and the receipt of VA funds 
subsequent to November 31, 2005, can not serve as a basis for 
entitlement to a higher monthly apportionment of the 
Veteran's VA benefits for the period from February 11, 2002 
through November 31, 2005.  As reflected in the financial 
statements of the parties, and as noted in the July 2003 
statement of the case, the RO found that for the time period 
in question (February 2002 through November 31, 2005) the 
Veteran's monthly expenses were in excess of his monthly 
income (which essentially consisted of his VA pension 
benefits).  The RO also determined that the appellant's 
monthly income exceeded her monthly expenses.  

The appellant's other assertion (March 2009 Board hearing 
transcript, pages 4-6) in this case is that the income of the 
Veteran's adult child (unrelated to the appellant) who 
resided with the Veteran should have been attributed to the 
Veteran in computing his income in determining whether his 
monthly expenses exceeded his monthly income.  In a statement 
received in August 2002 (as well as a similar statement 
received in July 2004), the Veteran stated, in pertinent 
part, as follows:

Add to the fact that I have a daughter 
(age 30) and her child (age 5) living 
with me.  My daughter contributes to the 
household expenses to the point where she 
pays the cable bill and the telephone, 
and sometimes buys a few groceries, but 
pays nothing else except the usual 
expenses (clothing, etc) incurred by 
herself and her daughter.  The figures I 
have given you are what I pay toward 
household support, and it is not possible 
to do this in any sense if more money is 
siphoned away from me.

The Board notes that in determining the basis for special 
apportionment, consideration is to be given to such factors 
as the "other income and resources" of the Veteran.  38 
C.F.R. § 3.451.  The record does not show, however, that the 
Veteran's monthly income and monthly expenses were impacted 
in a significant manner that would warrant a different result 
in this case due to the fact that his adult child (and his 
grandchild) shared the Veteran's home.  In short, this 
assertion can not serve as a basis for entitlement to a 
higher monthly apportionment of the Veteran's VA benefits for 
the period from February 11, 2002 through November 31, 2005.

Finally, the Board observes that at the time of the 
appellant's February 2002 request for an increased 
apportionment of the Veteran's benefits, the Veteran was 
already "reasonably discharging" his responsibility for the 
support of B.M., at least for VA purposes.  As such, while a 
special apportionment may be paid pursuant to 38 C.F.R. § 
3.451, and without regard to any other provision relating to 
apportionment, the Board notes that there is still a 
requirement to show that hardship exists on the part of the 
Veteran's dependent, B.M.  In short, a special apportionment 
provides for a dependent in a situation in which the veteran 
is reasonably discharging his responsibility for the support 
of his children, but special circumstances exist which 
warrant giving the dependents additional support.  Based on 
the financial statements of the parties (i.e., the Veteran's 
monthly expenses exceeded his monthly income, and the 
appellant's monthly income exceeded her monthly expenses), 
the Board does not find that such special circumstances, from 
February 11, 2002 to November 31, 2005, existed.

In light of the foregoing, the Board concludes that VA 
properly apportioned the Veteran's VA disability compensation 
benefits for the period on appeal.


ORDER

Entitlement to a higher monthly apportionment of the 
Veteran's VA benefits for the period from February 11, 2002 
through November 31, 2005 is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


